This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 VILLAGE OF ANGEL FIRE,

 3          Plaintiff-Appellee,

 4 v.                                                                            NO. 33,161

 5 NORBERT R. VIGIL

 6          Defendant-Appellant

 7 APPEAL FROM THE DISTRICT COURT OF COLFAX COUNTY
 8 John M. Paternoster, District Judge

 9
10 Joseph F. Canepa
11 Patricia J. Turner
12 Santa Fe, NM

13 for Appellee

14 Kevin A. Zangara
15 Taos, NM
16
17 for Appellant

18                                 MEMORANDUM OPINION

19 ZAMORA, Judge.
1   {1}   Summary dismissal was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary dismissal has

3 been filed and the time for doing so has expired.

4   {2}   DISMISSED.

5   {3}   IT IS SO ORDERED.



6                                              _______________________________
7                                              M. MONICA ZAMORA, Judge


8 WE CONCUR:


 9 _________________________________
10 CYNTHIA A. FRY, Judge



11 _________________________________
12 MICHAEL E. VIGIL, Judge




                                           2